Case 1:17-md-02800-TWT Document 837 Filed 09/25/19 Page 1 of 3

September 17, 2019

United States District Court en wosrere
Northern District of Georgia OEP 14 108
Richard Russell Federal Bldg. ves N-HATTEN oo
2211 US Courthouse * ae ne)
75 Ted Turner Dr. SW Cones UO

Atlanta, GA 30303-3309
Dear Sir/Ms:

This letter is sent to expressed my continued outrage that a
company as corrupt as Equifax can continue to get away with
misconduct with no accountability. For more than five years | have
attempted, without success, to get Equifax to clean up my credit
history. Because Equifax and the other credit bureaus get paid
regardless of whether or not they provide accurate information,
they continue to ignore consumers.

Now it has been revealed that Equifax did not protect my private
data and that of more than 100 MILLION US citizens. But when
the FTC came up with a settlement that would pay the claimants a
small compensation, Equifax has now managed to dodge any
material responsibility.

| ask the court to hold Equifax accountable and at least enforce
the settlement the US government negotiated. All three credit

bureaus should be further investigated. What recourse does the
public have if these companies do not have any accountability?
Case 1:17-md-02800-TWT Document 837 Filed 09/25/19 Page 2 of 3

Most Sincerely,
xO
(Pru [A
Lawrence M. Jago on
3640 SW Baird St. #3
Portland, OR 97219
206-232-6300
Case 1:17-md-02800-TWT Document 837 Filed 09/25/19 Page 3 of 3

fAv ab se PORTLAND OR GTZ
2640 (wr BARS MO #3? Og

TOptTiAres 82 FFUG

 

Liste dsipRicz— OF GELPgA-
2icHars pulser SLOG

Dri US CUUATHOSE_ RE.

“t- TES MER DA Sw ~ EQURAK
scscyh PES TASS CPA TB eee Sac Ut lh ate 1
